Title: From Thomas Jefferson to James Westwood Wallace, 26 October 1825
From: Jefferson, Thomas
To: Wallace, James Westwood


Dear Doctor
Monticello
Oct. 26. 25
My daughter puts into my hands a letter from you which I answer with pleasure. I must first correct your misrecollections of the name of the person appointed Collector of the stamp-duties in this state. it was not Norton, but Colo George Mercer, brother of our quondam Judge Mercer.I recd a lre of Sep. 9. from John Vaughan, of the A.P.S. informing me that R. H. Lee, gr. son, of the revolutionary of that name had deposited with that society the original lres of the correspdts of his gr. father of which he has availed himself in the Memoirs of his life. ‘among which is the original or copy in my handwriting of the draught of the Decln of Indepdce, with the alterns, marked in the margin, or on the document, which had been inclosed by me to R. H. Lee on the 8th of July 1776.’ the work is out and the documts occupy I am told it’s 2d vol. when I see it I shall be able to say what it is. but I believe all pretensions to his participn in  the authorship of the Decln are retired from. I wait however to see that paper.I shall attend to your wishes expressed in the lre by addressing a line to mr Barber with whom I am on terms which may give it some effect. The apartment for our Museum is now all but ready to recieve our stock of curiosities. it would be desirable to recieve your  donation so that they may enter into the original arrangemt. I would send for them; but that you forbade. all mine are gone there.The late disorders there, which threatened the fate of the instn have, by the tone of firmness used in suppressing them compleatly changed it’s face.  all is order, study, and respect for the authorities of the instn. and it has gained strength & confidence in the jdmt of all who now see it. the laws will henceforth be rigorously executed. it produced 4. expulsions there are  some bad subjects still remaining, but they are known, are under strict observce, and will go at the first faux pas. affectly yourTh: J